Citation Nr: 0704732	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder to include depression.  

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a liver disease to 
include hepatitis B.  




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 14, 1986, to June 25, 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.                 

In August 2006, the veteran appeared at a hearing before the 
undersigned a transcript of the hearing is in the record. 


FINDINGS OF FACT

1. In a rating decision in February 1997, the RO denied 
service connection for a psychiatric disorder, manic 
depression; although the veteran initiated an appeal, he did 
not perfect the appeal and by operation of law, the rating 
decision, denying the claim, became final. 

2. The evidence received since the February 1997 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the claim of service connection 
for a psychiatric disorder to include depression.   

3 A psychiatric disorder, variously diagnosed as depression, 
schizophrenia, psychosis, schizoaffective disorder, and a 
panic disorder, did not have onset during service and the 
current psychiatric disorder, variously diagnosed, is 
otherwise unrelated to service.  

4. In a rating decision in February 1997, the RO denied 
service connection for a liver disease; although the veteran 
initiated an appeal, he did not perfect the appeal and by 
operation of law, the rating decision, denying the claim 
became final. 

5. The evidence received since the February 1997 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the claim of service connection 
for a liver disease to include hepatitis B.  

6. A liver disease to include hepatitis B did not have onset 
during service and is otherwise unrelated to service.  


CONCLUSIONS OF LAW

1. The rating decision in February 1997 by the RO, denying 
service connection for a psychiatric disorder, manic 
depression, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006).  

2. The evidence submitted since the rating decision in 
February 1997, denying service connection for a psychiatric 
disorder, manic depression, is new and material, and the 
claim for service connection for a psychiatric disorder to 
include depression is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).       

3. A psychiatric disorder, variously diagnosed to include 
depression, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

4. The rating decision in February 1997 by the RO, denying 
service connection for a liver disease, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006).

5. The evidence submitted since the rating decision in 
February 1997, denying service connection for a liver 
disease, is new and material, and the claim for service 
connection for a liver disease is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).

6. A liver disease to include hepatitis B was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Also, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).     

The RO provided the veteran both pre- and post-adjudication 
VCAA notice by letters, dated in July 2003 and June 2006.  
The veteran was notified of the evidence needed to reopen the 
claims for service connection for manic depression and a 
liver disease, namely, evidence that was new and material, 
and the evidence needed to establish the underlying claims of 
service connection, namely, evidence of an injury or disease 
in service or event in service, causing injury or disease, 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  The veteran 
was also informed that VA would obtain service medical 
records, VA records and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit evidence, which would include that in his 
possession, in support of his claims.  The notices included 
the general effective date provision for the claims, that is, 
the date of receipt of the claims.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004)(38 C.F.R. § 3.159 notice); of Kent v. 
Nicholson, 20 Vet. App. 1 (2006)(notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the underlying claim for the benefit sought); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was adjudicated following substantially compliant 
content-complying notice in January 2004.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the RO has obtained the 
veteran's service medical records and private medical 
records.  

The duty to assist further includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
although the veteran was not examined for the purpose of 
addressing the underlying claims of service connection, an 
examination was not required because there is no indication 
that the claimed disabilities may be associated with service 
and the competent medical evidence of record is sufficient to 
make a decision on the claims, and VA is not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
claimed disabilities and service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  For this reason, VA examinations are not 
necessary on the claims of service connection.  38 C.F.R. 
§ 3.159(c)(4).

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material 
Procedural and Factual Background 

The original claims of service connection for depression and 
a liver disease were denied by the RO in a rating decision in 
February 1997 on grounds that the claimed conditions were not 
shown during or after service.  After the veteran was 
notified of the adverse determination, he initiated an appeal 
by timely filing a notice of disagreement.  After the RO 
furnished the veteran a statement of the case, he did not 
perfect his appeal by filing a substantive appeal.  
Therefore, the rating decision in February 1997, denying the 
claims of service connection for depression and a liver 
disease became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the rating decision in 
February 1997 consisted of the service medical records, 
including the report of entrance examination, contained no 
complaint, finding, or history of a psychiatric disorder, 
including depression, or of a liver disease, including 
hepatitis B.   

Current Application to Reopen 

In May 2003, the veteran filed his current application to 
reopen the claims of service connection for a psychiatric 
disorder and for a liver disease. 

A claim may be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  



For purpose of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness). 

As the rating decision in February 1997 by the RO was the 
last final disallowance of the claims, the Board must review 
all of the evidence submitted since then to determine whether 
the claims of service connection should be reopened and 
re-adjudicated on a de novo basis.  

Additional Evidence 

The additional evidence received subsequent to the rating 
decision in February 1997 consists of medical records of the 
Social Security Administration (SSA) from July 1988 to June 
2002; and private medical records from Scripps Mercy Hospital 
from January 1999 to March 2003; the UCSD Medical Center from 
April 1999 to May 2002; Sharp Mesa Vista Hospital from May to 
September 2001; Paradise Valley Hospital from May 27, 2002, 
to May 31, 2002; and the University Community Medical Center 
from August 24, 2003, to August 29, 2003, and hearing 
testimony.

Records of the Social Security Administration from July 1988 
to June 2002 show that in July 1988 the veteran was 
hospitalized at the UCSD Medical Center for abdominal pain.  
It was noted that the veteran had been diagnosed with 
hepatitis B two years previously, and the diagnosis was 
history of hepatitis B.  On hospitalization in August 1988, 
the hepatitis B surface antigen was positive, and the 
diagnosis was persistent hepatitis B.  In September 1988, it 
was reported that hepatitis B was first noted in 1986, when 
the veteran was donating blood.  In May 1990, the veteran 
underwent an evaluation for hepatitis.  According to the 
veteran, he felt that his hepatitis was acquired through 
sexual transmission due to promiscuity while in the Navy.  
The impression was hepatitis with hepatitis B surface antigen 
positive.  

In October 1990, the veteran underwent a psychiatric 
evaluation.  The veteran gave a history of anxiety attacks 
since childhood and a lifelong history of poor adjustment, 
behavioral problems, and poor achievement.  The diagnoses 
were panic disorder without agoraphobia and a personality 
disorder. 

Records of the Scripps Mercy Hospital from January 1999 to 
March 2003, show that in April 1999, the veteran was 
hospitalized for suicidal and homicidal ideation.  History 
included paranoid schizophrenia.  The veteran stated that he 
first saw a mental health professional about 10 years 
previously. The diagnoses were schizophrenia and a history of 
hepatitis B.  In August 2000, the veteran was treated for 
suicidal ideations.  History included depression and 
schizoaffective disorder.  The impression was acute 
depression.  The remaining records show intermittent 
treatment for schizoaffective disorder, psychosis, and 
depression.    

Records of the UCSD Medical Center from April 1999 to May 
2002, show that April 1999 the veteran was hospitalized for 
complaints of stress and vague suicidal ideations.  The 
pertinent diagnosis was psychosis.  

Records of the Sharp Mesa Vista Hospital  from May to 
September 2001 show that the veteran was hospitalized in May 
and June 2001, for increasing paranoid delusions and auditory 
hallucinations with suicidal ideations.  The diagnosis was 
schizophrenia.  In September 2001, the veteran was once again 
hospitalized for schizophrenia.  

Records of the Paradise Valley Hospital show that the veteran 
was hospitalized in May 2002 for schizoaffective disorder.  

Records of the University Community Medical Center show that 
the veteran was hospitalized in August 2003 for major 
depressive disorder.      

In August 2006, the veteran testified that before entering 
the service he was treated for mental problems and for 
hepatitis B.  

The additional evidence is new and material because it 
relates to unestablished facts necessary to substantiate the 
claims of service connection, namely, evidence of current 
disability, that is a psychiatric disorder, variously 
diagnosed, and a diagnosis a liver disease, that is, 
hepatitis B, the absence of which, that is, evidence of 
current disability, was one of the bases for the previous 
denial of the claims in February 1997.  As the additional 
evidence is new and material, it raises a reasonable 
possibility of substantiating the claims.  Accordingly, the 
claims of service connection for a psychiatric disorder and 
for a liver disease are reopened.  

Principles of Service Connection

In view of the Board's decision above, the veteran's claims 
of service connection will be reviewed on the merits without 
regard to the finality of the prior decision as the RO did. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Psychiatric Disorder 

A psychiatric disorder was not affirmatively shown to have 
been present during service.  After service, a psychiatric 
disorder, diagnosed as panic disorder, was first documented 
in 1990, four years after service, and schizophrenia, 
depression, psychosis, and schizoaffective disorder were 
documented no earlier than 1999, twelve years after service.  
And there is no medical evidence linking the post-service 
psychiatric disorder, variously diagnosed, to service.  



Because the veteran had less than 90 days of service, 
presumptive service connection for a psychosis as a chronic 
disease manifested to a degree of 10 percent or more within 
one year from the date of separation from service does not 
apply.  38 C.F.R. § 3.307(a).

The veteran contends that he had psychiatric disorder prior 
to service, which was aggravated by service.  As no 
psychiatric disorder was noted on entrance examination, the 
veteran was presumed to be in sound condition.  As explained 
above, a psychiatric disorder was not affirmatively shown to 
have been present during service and as psychiatric disorder 
was first documented years after service, which has not been 
linked to service by medical evidence, and there is no 
factual basis to support a pre-existing psychiatric disorder 
or the onset of a psychiatric disorder during service. 

The only evidence of record supporting the veteran's claim is 
his testimony that he has a psychiatric disorder that is 
related to service or that a psychiatric disorder was 
aggravated during service.  Where, as here, the determinative 
issue involves a question of a medical diagnosis or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements and 
testimony to the extent that he relates his psychiatric 
disorder to service does not constitute medical evidence to 
substantiate the claim. Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that that relates a psychiatric disorder, variously 
diagnosed, to service, for the reasons articulated, the 
preponderance of the evidence is against the claim of service 
connection for a psychiatric disorder to include depression, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 



Liver Disease 

A liver disease was not affirmatively shown to have been 
present during service.  After service, liver disease, 
diagnosed as hepatitis B was first documented in 1988, two 
years after service.  And there is no medical evidence 
linking the post-service liver disease to include hepatitis B 
to service.  

The veteran contends that he had hepatitis B prior to 
service, which was aggravated by service.  As no liver 
disease was noted on entrance examination, the veteran was 
presumed to be in sound condition.  As explained above, liver 
disease to include hepatitis B was not affirmatively shown to 
have been present during service and as a liver disease to 
include hepatitis B was first documented after service, which 
has not been linked to service by medical evidence, there is 
no factual basis to support a pre-existing liver disease to 
include hepatitis B or the onset of a liver disease to 
include hepatitis B during service. 

The only evidence of record supporting the veteran's claim is 
his testimony that he had hepatitis B, which was aggravated 
during service.  Where, as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements and 
testimony to the extent that he relates hepatitis B to 
service does not constitute medical evidence to substantiate 
the claim. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that that relates a liver disease to include 
hepatitis B to service, for the reasons articulated, the 
preponderance of the evidence is against the claim of service 
connection for a liver disease to include hepatitis B, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).






ORDER

As new and material evidence has been presented, the claim of 
service connection for a psychiatric disorder to include 
depression is reopened, and to this extent only the appeal is 
granted.  On the merits of the claim, service connection for 
a psychiatric disorder, variously diagnosed to include 
depression, is denied.   

As new and material evidence has been presented, the claim of 
service connection for a liver disease is reopened, and to 
this extent only the appeal is granted.  On the merits of the 
claim, service connection for a liver disease to include 
hepatitis B is denied.    


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


